MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The agency correctly determined that petitioner failed to demonstrate changed country conditions that she could not have presented earlier and failed to demonstrate that she is within any category of person likely to be a target of persecution in Mexico. See 8 C.F.R. § 1003.2(c)(3)(ii). Indeed, a review of the record indicates that petitioner is a native and citizen of Guatemala, not of Mexico. Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.